Citation Nr: 1449634	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  12-12 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for a right knee disorder, and if so, whether service connection for that disability is warranted.

2.  Whether new and material evidence was received to reopen a claim for service connection for lumbar spine degenerative joint disease, and if so, whether service connection for that disability is warranted.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 through August 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran has perfected a timely appeal as to the issues identified on the title page.

Testimony was received from the Veteran during a September 2012 video conference hearing.  A transcript of this testimony is associated with the claims file.

The Board notes that issues of the Veteran's entitlement to service connection for hearing loss and tinnitus were initially preserved for appeal in the Veteran's May 2011 Notice of Disagreement.  Service connection for those disabilities was ultimately granted in a December 2011 rating decision.  As the Veteran has not expressed any ongoing disagreement concerning any aspect of his hearing loss and tinnitus issues, there are no outstanding issues pertinent to the Veteran's hearing loss or tinnitus claims that are currently remaining on appeal.

The Veteran's claims file consists of a traditional paper claims file, as well as additional records that are maintained electronically on VA's "Virtual VA" filing system.  All of these documents, whether stored in paper form or electronically, have been considered as part of the appellate record in connection with this appeal.

The issues of the Veteran's entitlement to service connection for right and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 1995 rating decision declined to reopen the Veteran's claim for service connection for a right knee disorder, and the Veteran did not subsequently appeal that decision.

2.  A December 1996 rating decision denied the Veteran's original claim for service connection for a back disorder, and the Veteran did not subsequently appeal that decision.
 
3.  The Veteran's current requests to reopen his claims for service connection for a right knee disorder and a back disorder were received in December 2010.
 
4.  The evidence associated with the claims file since the RO's November 1995 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran has a current right knee disability that is related to his active duty service, and moreover, raises a reasonable possibility of substantiating the Veteran's claim for service connection.

5.  The evidence associated with the claims file since the RO's December 1996 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's current lumbar spine disorder is related in any way to his active duty service, and moreover, raises a reasonable possibility of substantiating the Veteran's claim for service connection.

6.  The Veteran has degenerative joint disease of his lumbar spine; however, the evidence shows that the lumbar spine degeneration was not sustained during service, and, has not resulted from an injury or illness sustained by the Veteran during his active duty service.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's final November 1995 decision is new and material, and the Veteran's claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

2.  The additional evidence associated with the claims file since the RO's final December 1996 decision is new and material, and the Veteran's claim for service connection for lumbar spine degenerative joint disease is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for lumbar spine degenerative joint disease are not met, nor may they be presumed to have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening Claims

The Veteran's original claim for service connection for a right knee disorder was received in June 1985.  That claim was denied in an August 1985 rating decision issued by the RO in Muskogee, Oklahoma on the basis that the evidence available at that time did not show the existence of a current right ankle disability.  The Veteran did not subsequently seek an appeal of that decision.

The Veteran did not subsequently seek an appeal of the August 1985 denial, but in October 1995, sought to reopen his claim.  In a November 1995 rating decision, the Muskogee RO declined to reopen the Veteran's claim, on the basis that no new and material evidence showing the existence of a current right knee disability was received.  The Veteran did not subsequently seek an appeal of that decision.  Hence, the November 1995 decision is final.  38 U.S.C.A. § 7105(c).

The Veteran's original claim for service connection for a back disorder was received by VA in October 1995.  That claim was also denied in a December 1996 rating decision issued by the Muskogee RO.  In the denial, the RO noted that the evidence did show lumbar spine degeneration; however, also concluded that the evidence of record at that time did not show the existence of a relationship between the current back disorder and the Veteran's active duty service.  The Veteran also did not seek an appeal of that denial.  As such, the December 1996 denial of service connection for a back disorder is also final.  38 U.S.C.A. § 7105(c).

The Veteran's pending request to reopen his claims for service connection for a right knee disorder and a back disorder was received in December 2010.  This request was denied in a May 2011 rating decision and the Veteran now seeks appeal of that decision.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the November 1995 decision which declined to reopen the Veteran's claim for service connection for a right knee disorder, the evidentiary record consisted of the Veteran's service treatment records, general assertions of entitlement to service connection expressed in the Veteran's June 1985 and October 1985 claims, and an October 1995 treatment note.  Since that time, additional records have been associated with the claims file, including:  a May 1996 VA examination; records for VA treatment received by the Veteran through March 2011; December 2011 VA examinations of the back and knees; and a transcript of the Veteran's September 2012 hearing testimony.

During his September 2012 video conference hearing, the Veteran elaborated that he injured his right knee during active duty service in December 1962, in a ski training accident in which he fell and twisted his right leg.  He testified that he was flown by helicopter to sick bay, where he was hospitalized for approximately a week and treated for right knee injuries.  He recalled that he was placed on profile for a couple of months, and during that time, was assigned light duty work as a driver.  He testified further that he has experienced ongoing and chronic right knee problems since that time, consisting of pain, popping, and catching in his knee.

Essentially consistent with the Veteran's testimony, service treatment records show that the Veteran was treated for right knee injuries sustained in January 1963.  Ensuing service treatment records through March 1963 show that the Veteran continued to be followed for pain and crepitus that was suspected as being due to a torn medial meniscus.  During his July 1964 separation examination, the Veteran reported an ongoing history of "trick" or locked knee stemming from his January 1963 injury.  Post-service VA treatment records, private treatment records, social security records, and VA examinations show that the Veteran has been followed periodically for right knee osteoarthritis since August 1994.  Again, subjectively reported histories noted in these records express that the Veteran experienced chronic knee problems dating back to his in-service injury.

In relation to the Veteran's claim for service connection for lumbar spine degenerative joint disease, the record at the time of the RO's December 1996 rating decision included:  the Veteran's service treatment records; general assertions of entitlement to service connection expressed in the Veteran's June 1985 and October 1985 claims; an October 1995 treatment note; and a May 1996 VA examination.  Records added to the claims file since that time include:  records for VA treatment received by the Veteran through March 2011; December 2011 VA examinations of the back and knees; and a transcript of the Veteran's September 2012 hearing testimony.

Concerning his lumbar spine, the Veteran testified that he has had chronic and ongoing back problems since shortly after his enlistment into service.  Service treatment records show that the Veteran was treated for reported low back pain without history of specific trauma in January 1964.  Post-service treatment social security records, VA treatment records, private treatment records, and VA examinations show that the Veteran has been followed for lumbar spine degeneration that was first noted in x-rays performed in April 1984.

Overall, the current evidentiary record raises the possibility that the Veteran has degeneration in his right knee and lumbar spine that are attributable to his active duty service.  In view of the same, the evidence appears to raise a reasonable possibility of substantiating the Veteran's service connection claims.  Hence, the Board finds that new and material evidence has been received and that the Veteran's claims for service connection for a right knee disorder and lumbar spine degenerative joint disease must be reopened.  These claims will next be addressed by on a de novo basis, bearing in mind that the RO in the March 2012 Statement of the Case has already addressed the lumbar spine claim on such a basis; however, the right knee claim needs to be remanded for additional development.  

II.  Service Connection for Lumbar Spine Degenerative Joint Disease

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection for certain listed chronic diseases, which include arthritis, may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service if such disability becomes manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through an evidentiary showing of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

As noted above, the Veteran has asserted in his hearing testimony that he has experienced back problems since shortly after he enlisted into service, and his back problems have continued since that time.  In his June 2011 Notice of Disagreement, he alleged that he was treated for back problems during service and was placed on profile because of problems in his back.

Somewhat consistent with the Veteran's assertions, the service treatment records show that the Veteran was treated for back complaints during service on one occasion, in January 1964.  Records corresponding to that treatment note complaints of occasional sharp low back pain without any history of specific trauma.  No diagnosis was rendered at that time.  Notably, subsequent service treatment records do not indicate any further subjective complaints of any back problems, nor do they show any objective findings or diagnoses relevant to the back or spine.  Indeed, the Veteran did not report any back problems during his July 1964 separation examination.  A physical examination of the Veteran's spine performed at that time was normal.

Social Security Administration (SSA) records in the claims file include April 1984 records from Dr. R.E.A., which show that thoracolumbar x-rays at that time revealed multiple arthritic changes.  No opinion was rendered as to the cause or origin of the degeneration.  February 1985 treatment records from Muskogee Bone and Joint Clinic reflect that the Veteran was followed for ongoing back pain associated with a 1983 work injury sustained while the Veteran was pulling cables.  June 1994 records from OMH Medical Clinic confirm previous findings of lumbar spine degeneration.  Again, however, no opinion is shown in that record as to the cause or origin of those findings.  Although a December 1997 SSA disability determination expresses the finding that the Veteran was disabled from employment as of May 1995 due partially to the Veteran's back disorder, the determination letter also intimates no finding as to whether the Veteran's back disorder is related in any way to his active duty service.

Records for VA treatment received by the Veteran from 1995 through 2011 show that the Veteran has been followed periodically for back problems.  In August 1995, the Veteran reported back pain, but again stated that he injured his back in an on the job accident.  Moreover, he reported at that time that he had recently aggravated his back problems while repairing a vent on the floor of a mobile home.  During VA treatment in February 1998, the Veteran elaborated that he injured his back in a November 1983 work accident in which he fell 12 feet from a telephone pole and "landed on his butt and jammed his spine."  A December 2007 VA treatment record expresses that the Veteran was reporting at that time that he recently strained his back at home while attempting to stand from a chair.  Overall, the VA treatment records also express no opinions relating the Veteran's back degeneration to his active duty service.

During a December 2011 VA examination, the Veteran reported for the first time that he fell from the top of a tank during service in Alaska in 1963 and sustained an injury to his back.  He recalled that he was taken to the aid station, where he was given pain pills.  He stated that since that incident, he has had low back pain and has been unable to lift or carry objects or walk for more than 100 to 200 yards.  Regarding his symptoms, he stated that he feels pain if he sits for long periods or lays flat in bed, that he was unable to bend, and that he had shooting pains into his legs and tingling and coldness in his feet and toes.  He reported that he was currently treating with pain medications.  Notably, the Veteran again acknowledged that he has had two separate post-service work-related injuries to his back.  First, he stated that he hurt his back while attempting to lift a heavy box during employment with Western Electric Company.  For his second work-related injury, he stated that he injured his back after falling from a telephone pole while working for Southwestern Bell telephone company.  X-rays of the thoracolumbar spine once again confirmed the presence of degenerative arthritis in the lumbar spine.  The examiner diagnosed lumbar spine degenerative arthritis.  Based upon the noted history and findings, the examiner opined that it is not likely that the Veteran's lumbar spine arthritis is related to one-time treatment for low back pain in January 1964.  In that regard, he observed that the there was no evidence of any trauma or injury to the Veteran's back during service, and indeed, the Veteran denied expressly having any history of back problems at the time of his January 1964 treatment.  Also, the examiner noted, the Veteran had no history of continuity or chronicity of back problems prior to injuries sustained while on the job.  For these reasons, the examiner opined that the Veteran's lumbar spine condition was most likely related to or caused by injuries sustained at work and by age-related wear and tear processes.

Overall, the evidence does not show that the Veteran's lumbar spine degeneration is related in any way to his active duty service, to include the back complaints noted in the January 1964 service treatment record.  In that regard, the service treatment records indicate that the back complaints noted in the January 1964 service treatment record resolved, as the subsequent service treatment records and July 1964 separation examination note no further back complaints or any objective findings which would indicate an ongoing back disorder.

Although the Board recognizes the Veteran's assertions that he has experienced ongoing and continuous back problems since his period of enlistment, the Board is not inclined to assign probative weight to those assertions.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).

Certainly, the Veteran is competent to provide probative statements as to the onset and duration of symptoms relating to his back.  Nonetheless, to the extent that the Veteran has suggested that he has had continuous and chronic back problems since service, such assertions carry significant credibility concerns.  In this regard, the Veteran's assertions of chronicity of his back symptoms is wholly inconsistent with previous statements made by the Veteran during his July 1964 separation examination.  In that regard, the Veteran expressly denied having any current history of arthritis or rheumatism; bone, joint, or other deformity; or lameness.  Indeed, he did not report any symptoms or problems associated with his back at that time, and moreover, a clinical examination of his spine was normal.  Further, the Board notes that there is no evidence in the record of any documented complaints, findings, diagnoses, or even treatment pertinent to the Veteran's back prior to 1984.  Finally, the Board observes that the Veteran's assertions are also rebutted by the December 2011 VA examiner's contrary findings and opinions.  In view of the foregoing inconsistencies, the Board finds that the Veteran's lay assertions carry grave concerns as to their credibility, and for that reason, is inclined to assign very little probative weight to the Veteran's assertions of chronicity.

In contrast, the negative December 2011 opinion given by the VA examiner is based upon reported history, symptoms, and objective findings from the examination.  Further, this opinion is supported by stated rationale that is based upon a complete and accurate understanding of the Veteran's medical history that is consistent with the facts shown in the record, to include the occurrence and chronology of the Veteran's work-related injuries relative to the earliest documented post-service back treatment in the record.  Finally, the Board observes that the VA examiner's negative opinion is not rebutted by any contrary and probative findings or conclusions.  For these reasons, the Board assigns the greatest probative weight to the VA examiner's December 2011 opinion.

Overall, the preponderance of the evidence is against the Veteran's claim of service connection for lumbar spine degenerative joint disease.  Accordingly, this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the context of a claim to reopen a final decision on the basis of new and material evidence, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA requires that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes the type of evidence and information that would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  A claimant is thereby notified that the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Regarding the issues of whether new and material evidence was received to reopen the Veteran's claims for service connection for a right knee disorder and lumbar spine degenerative joint disease, given the favorable action taken below with regard to those issues, the Board finds that any deficiency in notice or assistance is not prejudicial at this time.

Regarding the issue of the Veteran's entitlement to service connection for lumbar spine degenerative joint disease, a pre-rating January 2011 letter notified the Veteran of the information and evidence needed to substantiate his claim.  Consistent with Dingess, the letter also notified the Veteran of the process by which a disability rating and an effective date are assigned for newly service-connected disabilities.  After affording the Veteran reasonable opportunity to respond, his claim was adjudicated in the RO's May 2011 rating decision.  Thus, because the VCAA notice was legally sufficient, VA's duty to notify has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  His service treatment records, claims submissions, SSA records, identified and relevant private treatment records, VA treatment records, and hearing transcript have been associated with the record.  During the course of this appeal, the Veteran was afforded a VA examination of his claimed back disability in December 2011.  This examination, considered along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's claimed lumbar spine degenerative joint disease.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


ORDER

New and material has been received and the Veteran's claim for service connection for a right knee disorder is reopened; to that extent only, the appeal is granted.

New and material has been received and the Veteran's claim for service connection for lumbar spine degenerative joint disease is reopened.

Service connection for lumbar spine degenerative joint disease is denied.


REMAND

Having reopened the Veteran's claim for service connection for a right knee disorder, the Board finds that further development as to that issue, and as to the issue of the Veteran's entitlement to service connection for a left knee disorder, is necessary.

As noted above, the Veteran has alleged that he has experienced right knee problems which date back to an in-service injury sustained in January 1963 during ski training in Fairbanks, Alaska.  He has also alleged that he has had left knee problems since the 1970's.  Consistent with the Veteran's assertions, the service treatment records show that he was treated from January through March of 1963 for a suspected right knee medial meniscus tear that could not be confirmed objectively because the Veteran did not complete his course of diagnostic orthopedic treatment.  Nonetheless, the Veteran's July 1964 separation examination and accompanying Report of Medical History note that the Veteran did report a prior and current history of "trick" or locked knee related to his January 1963 ski injury.

The Veteran was afforded a VA examination of his knees in December 2011.  The examination revealed findings of diminished motion and varus deformities in both knees.  X-rays also confirmed moderate to severe osteoarthritis and probable suprapatellar joint effusion in the right knee, and severe osteoarthritis in the left knee.  The examiner opined that it is less likely as not that the condition in either knee is related to the Veteran's active duty service, to include his January 1963 injury.  As basis for these conclusions, the examiner appears to place great reliance upon the finding that there is no evidence suggesting the continuity of a condition in either knee.  In doing so, however, the examiner does not mention or discuss the Veteran's competent and credible statements of ongoing right knee pain which dates back to the in-service injury, or his equally competent and credible statements as to the onset of left knee symptoms in the 1970's.  In the absence of such a discussion, the Board is unable to discern the extent to which the Veteran's statements impact the examiner's conclusions, and indeed, whether the Veteran's statements were considered by the examiner at all.  Further, the examiner also appears to place some reliance upon the speculative finding that the Veteran may have injured his knees in his work-related injuries.  The Board notes, however, that the SSA records pertinent to treatment of injuries sustained in the Veteran's work-related incidents do not reflect any complaints or findings related to the knees.  Given the same, and as the examiner does not point to any evidence in the record to support his finding that the Veteran injured his knees in his workplace incidents, the Board finds that the examiner's rationale is speculative at best.

In view of the foregoing, the December 2011 VA examination of the Veteran's knees is inadequate.  Under the circumstances, the Veteran should be afforded a new VA examination of his knees to determine whether the Veteran's bilateral knee degeneration is related in any way to his active duty service.  38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his knees since March 2011.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for right and left knee disorders.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran. 

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of his knees.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

The Veteran should also be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his knees since March 2011.

2.  Make efforts to obtain any private or VA treatment records identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, to determine the nature and etiology of his claimed knee disorders.  For purposes of the examination, the examiner should note that the Veteran did sustain a right knee injury in a January 1963 ski training accident.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.  All appropriate tests and studies should be performed.  Upon review of the record and examination of the Veteran, the examiner should provide a diagnosis pertinent to the Veteran's right and left knees.  In addition, the examiner should also provide an opinion as to whether it is it at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disorders were caused by the Veteran's active duty service, to include 	his January 1963 ski training accident.  Any and all opinions must be accompanied by a complete rationale.  

4.  After completion of the above development, the issues of the Veteran's entitlement to service connection for  disorders of the right and left knees should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


